DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 10-11, 21-22 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284), Tu et al. (US 2015/0189253), Varekamp (US 8,854,425) and further in view of Kang et al. (US 2020/0029071).
As per claim 1, Rodriguez discloses a method of graphics processing at a first device, comprising: 
receiving, from a second device, first position information corresponding to a first orientation of the second device (Figure 2A where Local Processing & Data Module 70 receives information from the display 62 with sensors [0168] where the sensors provides orientation information by inertial measurement units, accelerometers, compasses, GPS units, radio devices, antenna arrays, depth sensors, and/or gyros); 
determining second position information corresponding to a predicted orientation of the second device ([0072] where a prediction engine predicted user movement);
generating first graphical content based on the first position information and second graphical content based on the second position information ([0022] where the graphics processing unit rendered the image based on a user’s head; [0335] where the 
comparing the first graphical content to the second graphical content ([0358] where “The more current head pose information generated by the head pose processor 2542c within the display driver 2540c can then be compared to the head pose information used by the display controller 2530c to perform image warping operations”);
generating motion information for warping the first graphical content ([0246] where the motion of objects is generated; the control data includes image warping information); 
filtering the motion information based on the comparison of the first graphical content to the second graphical content ([0358] where “The differences between these respective sets of head pose information, along with the differences between the respective timestamps, can be used to determine delta head pose information” where delta determining process is a considered a filtering process);
encoding the first graphical content ([0494] where video data is encoded); and 
providing, to the second device, the motion information and the encoded first graphical content (Figure 2A where the encoded graphic content is provided to the display 62).  
It is noted Rodriguez does not explicitly teach wherein comparing the first graphical content to the second graphical content further comprises: 
generating depth information including a plurality of pixels associated with the first graphical content and the second graphical content, wherein the depth information includes a depth value for each pixel of the plurality of pixels; and

 It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Tu into Rodriguez because Rodriguez discloses a method of displaying warped images and Tu discloses pixels could have depth value for the purpose of generating three dimensional image. 
It is noted Rodriguez and Tu do not explicitly teach
modifying the motion information based on the determination of which pixels correspond to the first depth value and which pixels correspond to the second depth value. However, this is known in the art as taught by Varekamp. Varekamp discloses a method of generating a motion vector based on a first depth-map associated with a first image and second depth-map associated with a second image (col. 2, line 35-41 where the images are pixel images).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Varekamp into Rodriguez and Tu because Rodriguez and Tu disclose a method of displaying warped images and Varekamp discloses motion information of depth value could be modified for the purpose of compensating for error in three dimensional image. 
It is further noted Rodriguez, Tu and Varekamp do not explicitly teach 

It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Kang into Rodriguez, Tu and Varekamp because Rodriguez, Tu and Varekamp disclose a method of displaying warped images and Kang discloses motion information could be modified based on the motion vector for the pixel for the purpose of compensating for error in three dimensional image. 

As per claim 8, Rodriguez, Tu, Varekamp and Kang demonstrated all the elements as disclosed in claim 1, and Rodriguez further discloses wherein the first graphical content is a frame of graphical content (Figure 10 shows a frame of graphical content).  
As per claim 10, Rodriguez, Tu, Varekamp and Kang demonstrated all the elements as disclosed in claim 1, and Rodriguez further discloses wherein generating the motion information comprises generating the motion information based on a comparison of the first graphical content to second graphical content, and wherein the first graphical content is a current frame and the second graphical content is a previous frame ([0350] where differences between the head poses are calculated and represented as delta pose vectors).  


As per claim 11, Rodriguez, Tu, Varekamp and Kang demonstrated all the elements as disclosed in claim 10.
It is noted Rodriguez, Tu, Varekamp and Kang do not explicitly disclose wherein the current frame is frame N and the previous frame is frame N-1, and wherein N is a frame number. However, since ordering each frame with a number is well known (Official Notice) to one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to order the frames with numbers for the purpose of identify the frame.
As per claim 21, Rodriguez discloses a method of graphics processing at a first device, comprising: 
providing, to a second device, first position information corresponding to a first orientation of the second device (Figure 2A where Local Processing & Data Module 70 receives information from the display 62 with sensors [0168] where the sensors provides orientation information by inertial measurement units, accelerometers, compasses, GPS units, radio devices, antenna arrays, depth sensors, and/or gyros); 
receiving, from the second device, encoded first graphical content based on the first position information ([0022] where the graphics processing unit rendered the image based on a user’s head); 
receiving, from the second device, motion information ([0022] where the display driver receives the measurements from the inertial measurement unit), wherein the motion information is filtered based on second graphical content and the first graphical content ([0358] where “The differences between these respective sets of head pose information, along with the differences between the respective timestamps, can be used to determine delta head pose information” where delta determining process is a considered a filtering process);
decoding the encoded first graphical content to generate decoded first graphical content (Figure 2A where the decoded encoded graphic content is provided to the display 62); and
warping the decoded first graphical content based on the motion information ([0246] where the motion of objects is generated; the control data includes image warping information).  
It is noted Rodriguez does not explicitly discloses encoding and decoding the data; however, since Rodriguez discloses the data are in digital form, and encoding and decoding data is notoriously well known in the art (Official Notice), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encode and decode the data for the purpose of efficient transmission and storage of the data.
It is further noted Rodriguez does not explicitly teach 
wherein the motion information is modified based on depth information including a plurality of pixels associated with the first graphical content and the second graphical content. However, this is known in the art as taught by Tu et al., hereinafter Tu. Tu discloses a depth map alignment method in which a depth map, inherently having depth 
 It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Tu into Rodriguez because Rodriguez discloses a method of displaying warped images and Tu discloses pixels could have depth value for the purpose of generating three dimensional image. 
It is noted Rodriguez and Tu do not explicitly teach
modifying the motion information based on the determination of which pixels correspond to the first depth value and which pixels correspond to the second depth value. However, this is known in the art as taught by Varekamp. Varekamp discloses a method of generating a motion vector based on a first depth-map associated with a first image and second depth-map associated with a second image (col. 2, line 35-41 where the images are pixel images).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Varekamp into Rodriguez and Tu because Rodriguez and Tu disclose a method of displaying warped images and Varekamp discloses motion information of depth value could be modified for the purpose of compensating for error in three dimensional image. 
It is further noted Rodriguez, Tu and Varekamp do not explicitly teach 
wherein the modified motion information includes a first number of motion vectors including a motion vector for each pixel of the plurality of pixels. However, this is known in the art as taught by Kang et al., hereinafter Kang. Kang discloses a motion 
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Kang into Rodriguez, Tu and Varekamp because Rodriguez, Tu and Varekamp disclose a method of displaying warped images and Kang discloses motion information could be modified based on the motion vector for the pixel for the purpose of compensating for error in three dimensional image. 

As per claim 22, Rodriguez, Tu, Varekamp and kang demonstrated all the elements as disclosed in claim 21, and Rodriguez further discloses wherein the decoded first graphical content includes a plurality of pixels, wherein the motion information includes a number of motion vectors, and Reply to FOA of October 21, 2020wherein the number of motion vectors includes a respective motion vector for each respective pixel of the plurality of pixels ([0264] where the motion vector, which includes the direction and magnitude pixel shift, includes x, y and z motion vectors of pixels).  
As per claim 27, Rodriguez, Tu, Varekamp and kang demonstrated all the elements as disclosed in claim 21, and Rodriguez further discloses wherein the motion information is modified based on depth information including a plurality of pixels associated with the first graphical content and the second graphical content ([0007] where the image includes depths information).
As per claim 28, Rodriguez, Tu, Varekamp and kang demonstrated all the elements as disclosed in claim 27, and Rodriguez further discloses wherein receiving 

As per claim 30, Rodriguez discloses an apparatus for graphics processing by a first device, comprising: 
a memory (Figure 2A, item 74); and
at least one processor coupled to the memory and configured to:
provide, to a second device, first position information corresponding to a first orientation of the first device (Figure 2A where Local Processing & Data Module 70 receives information from the display 62 with sensors [0168] where the sensors provides orientation information by inertial measurement units, accelerometers, compasses, GPS units, radio devices, antenna arrays, depth sensors, and/or gyros); 
receiving, from the second device, encoded first graphical content based on the first position information ([0022] where the graphics processing unit rendered the image based on a user’s head); 
receiving, from the second device, motion information ([0022] where the display driver receives the measurements from the inertial measurement unit), wherein the motion information is filtered based on second graphical content and the first graphical content ([0358] where “The differences between these respective sets of head pose information, along with the differences between the respective timestamps, can be used 
decoding the encoded first graphical content to generate decoded first graphical content (Figure 2A where the decoded encoded graphic content is provided to the display 62); and
warp the decoded first graphical content based on the motion information ([0246] where the motion of objects is generated; the control data includes image warping information).  
It is noted Rodriguez does not explicitly discloses encoding and decoding the data; however, since Rodriguez discloses the data are in digital form, and encoding and decoding data is notoriously well known in the art (Official Notice), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encode and decode the data for the purpose of efficient transmission and storage of the data.
It is further noted Rodriguez does not explicitly teach 
wherein the motion information is modified based on depth information including a plurality of pixels associated with the first graphical content and the second graphical content. However, this is known in the art as taught by Tu et al., hereinafter Tu. Tu discloses a depth map alignment method in which a depth map, inherently having depth values, is aligned with corresponding texture map which is an aggregate of pixels ([0005]).
 It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Tu into Rodriguez because 
It is noted Rodriguez and Tu do not explicitly teach
modifying the motion information based on the determination of which pixels correspond to the first depth value and which pixels correspond to the second depth value. However, this is known in the art as taught by Varekamp. Varekamp discloses a method of generating a motion vector based on a first depth-map associated with a first image and second depth-map associated with a second image (col. 2, line 35-41 where the images are pixel images).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Varekamp into Rodriguez and Tu because Rodriguez and Tu disclose a method of displaying warped images and Varekamp discloses motion information of depth value could be modified for the purpose of compensating for error in three dimensional image. 
It is further noted Rodriguez, Tu and Varekamp do not explicitly teach 
wherein the modified motion information includes a first number of motion vectors including a motion vector for each pixel of the plurality of pixels. However, this is known in the art as taught by Kang et al., hereinafter Kang. Kang discloses a motion compensation method for an image where a motion vector is being modified on a pixel bases ([0138]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Kang into Rodriguez, Tu and Varekamp because Rodriguez, Tu and Varekamp disclose a method of displaying . 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284) in view of Tu et al. (US 2015/0189253), Varekamp (US 8,854,425) and Kang et al. (US 2020/0029071) as applied to claim 1 above, and further in view of Sun (US 2011/0188744).
As per claim 2, Rodriguez, Tu, Varekamp and Kang demonstrated all the elements as disclosed in claim 1.  
It is noted Rodriguez, Tu, Varekamp and Kang do not explicitly teach subsampling the motion information to generate subsampled motion information. However, this is known in the art as taught by Sun. Sun discloses a motion analyzer subsample the input images and calculate motion vectors for pixels in the subsampled images ([0091]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Sun into Rodriguez, Tu, Varekamp and Kang because Rodriguez, Tu, Varekamp and Kang disclose a method of displaying images and Sun discloses image information could be subsampled for the purpose of achieving higher image quality.
As per claim 3, Rodriguez, Tu, Varekamp, Kang and Sun demonstrated all the elements as disclosed in claim 2, and Rodriguez further discloses wherein the first graphical content includes a plurality of pixels, wherein the motion information includes 
As per claim 4, Rodriguez, Tu, Varekamp, Kang and Sun demonstrated all the elements as disclosed in claim 3, and Rodriguez further discloses wherein the subsampled motion information includes a second number of motion vectors, wherein the second number of motion vectors is less than the first number of motion vectors, and wherein the motion information provided to the second device is the subsampled motion information ([0264] where the motion vectors could be in x, y and z directions, unequal depending on the direction of the motion).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284), Tu et al. (US 2015/0189253), Varekamp (US 8,854,425) and Kang et al. (US 2020/0029071) as applied to claim 1 above, and further in view of Abe (US 2010/0056919).
As per claim 9, Rodriguez, Tu, Varekamp and Kang demonstrated all the elements as disclosed in claim 1, and Rodriguez further discloses using one or more meshes to define the surfaces of objects ([0380]),
It is noted Rodriguez, Tu, Varekamp and kang do not explicitly teach wherein generating the motion information comprises generating the motion information based on three dimensional vertex information from which the first graphical content is generated. However, this is known in the art as taught by Abe. Abe discloses an image 
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Abe into Rodriguez, Tu, Varekamp and kang because Rodriguez, Tu, Varekamp and Kang disclose a method of displaying images and Abe further discloses vertex information could be used to compute motion information for the purpose of improving image quality.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284) in view of Tu et al. (US 2015/0189253), Varekamp (US 8,854,425) and Kang et al. (US 2020/0029071) as applied to claim 21 above, and further in view of Knee et al. (US 2013/0265499).
As per claim 23, Rodriguez, Tu, Varekamp and Kang demonstrated all the elements as disclosed in claim 21.
It is noted Rodriguez, Tu, Varekamp and Kang do not explicitly teach wherein the decoded first graphical content includes a number of pixels, wherein the motion information includes a number of motion vectors, and wherein the number of motion vectors is less than the number of pixels. However, this is noted in the art as taught by Knee et al., hereinafter Knee. Knee discloses a motion vector assignment method in which motion vectors could be assigned to blocks of pixels ([0002] therefore, the number of motion vectors could be less than the number of pixels).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Knee into Rodriguez, Tu, .

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284) in view of Tu et al. (US 2015/0189253), Varekamp (US 8,854,425) and Kang et al. (US 2020/0029071) as applied to claim 21 above, and further in view of Xu (US 2010/0182511).
As per claim 24, Rodriguez, Tu, Varekamp and Kang demonstrated all the elements as disclosed in claim 21.
It is noted Rodriguez, Tu, Varekamp and Kang do not explicitly teach
upsampling the motion information, wherein warping the decoded first graphical content based on the motion information comprises warping the decoded first graphical content based on the upsampled motion information. However, this is known in the art as taught by Xu. Xu discloses an image processing method in which motion estimation between the upsampled current frame and the reference frame results in respective motion vector and warping are performed on the upsampled current frame ([0009]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Xu into Rodriguez, Tu, Varekamp and Kang because Rodriguez, Tu, Varekamp and Kang disclose a method of displaying warped images and Xu further discloses warping could be performed on the upsampled image frame for the purpose of generating smoother image. 

wherein the decoded first graphical content includes a plurality of pixels, wherein the upsampled motion information includes a number of motion vectors, and wherein the number of motion vectors includes a respective motion vector for each respective pixel of the plurality of pixels. Xu discloses an image processing method in which motion estimation between the upsampled current frame, where the frame of image is an aggregate of pixels, and the reference frame results in respective motion vector and warping are performed on the upsampled current frame ([0009]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Xu into Rodriguez, Tu, Varekamp and Kang because Rodriguez, Tu, Varekamp and Kang disclose a method of displaying warped images and Xu further discloses warping could be performed on the upsampled image frame for the purpose of generating smoother image. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284) in view of Tu et al. (US 2015/0189253), Varekamp (US 8,854,425) and Kang et al. (US 2020/0029071).
As per claim 14, Rodriguez, Tu, Varekamp and Kang demonstrated all the elements as disclosed in claim 1, and Tu further discloses
wherein the first depth value corresponds to a foreground value and the second depth value corresponds to a background value ([0006] where the pixels correspond to larger depth values will be attributed to the foreground object, and the pixels correspond to smaller depth values will be attributed to the background).  
. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284), Tu, Varekamp and Kang et al. (US 2020/0029071) as applied to claim 1 above, and further in view of Pao et al. (US 2019/0340462).
As per claim 18, Rodriguez, Tu, Varekamp and Kang demonstrated all the elements as disclosed in claim 1, and Rodriguez further discloses wherein the first graphical content includes a plurality of pixels ([0017]). 
It is noted Rodriguez, Tu, Varekamp and Kang do not explicitly teach
generating a segmentation map that maps each respective pixel of the plurality of pixels to a respective object identifier of a plurality of object identifiers; and determining, based on the segmentation map, where one or more object boundaries exist in the first graphical content. However, this is known in the art as taught by Pao et al., hereinafter Pao. Pao discloses a method of identifying pixels of the salient object and generates an initial segmentation map ([0021]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Pao into Rodriguez, Tu, Varekamp and Kang because Rodriguez, Tu, Varekamp and Kang disclose a method of displaying images and Pao further discloses objects of the image could be identified for the purpose of generating smoother image. 

Response to Arguments
Applicant’s arguments, see Amendment, filed January 19, 2022, with respect to the rejection(s) of claim(s) 1, 21, 29 and 30 under Rodriguez et al. (US 2018/0053284), Tu et al. (US 2015/0189253) and Varekamp (US 8,854,425) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rodriguez et al. (US 2018/0053284), Tu et al. (US 2015/0189253), Varekamp (US 8,854,425) and Kang et al. (US 2020/0029071).

Allowable Subject Matter
Claims 5-7, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 5, the closest prior art by Rodriguez, Tu, Varekamp or Kang does not explicitly teach
generate the subsampled motion information comprises 
subsampling the motion information to generate the subsampled motion information based on a grid having a number of grid points, and wherein each grid point of the number of grid points is a subsampling location.  
As per claim 17, the closest prior art by Rodriguez, Tu, Varekamp or Kang does not explicitly teach

transmitting, to the second device, the second number of extrapolated motion vectors. 
As per claim 19, the closest prior art by Smit, Rodriguez, Tu, Varekamp or Pao et al. (US 2019/0340462) does not explicitly teach
applying a grid having a number of grid points to the motion information based on the determination of where one or more object boundaries exist in the first graphical content; and 
subsampling the motion information to generate the subsampled motion information based on the grid, and wherein each grid point of the number of grid points is a subsampling location.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        February 8, 2022